Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149250                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149250
                                                                    COA: 320151
                                                                    Kent CC: 11-008469-FC
  KENTREZE DEMETRIOUS WHITE,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the March 26, 2014 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Kent Circuit Court for the
  appointment of substitute appellate counsel, in light of Halbert v Michigan, 545 US 605;
  125 S Ct 2582; 162 L Ed 2d 552 (2005). Based on our review of the record, the circuit
  court granted original appointed appellate counsel’s motion to withdraw, but denied the
  defendant’s request for the appointment of substitute appellate counsel. On remand,
  substitute appellate counsel, once appointed, may file an application for leave to appeal in
  the Court of Appeals for consideration under the standard for direct appeals, and/or any
  appropriate postconviction motions in the circuit court, within six months of the date of
  the circuit court’s order appointing counsel. Counsel may include among the issues
  raised, but is not required to include, the issues raised by the defendant in his motion for
  relief from judgment that was filed in 2013.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2014
           h1217
                                                                               Clerk